Exhibit 10.1

EXHIBIT A


MEMBERS


Name, Address, Fax and E-mail
Sharing
Ratio
Parent
Representative and Alternate Representatives


MVP HOLDCO, LLC


EQT Plaza
625 Liberty Avenue
Pittsburgh, Pennsylvania 15222
Fax: (412) 553-7781
Attention: Blue Jenkins
   [***]
   David Gray
   [***]
   Sean McGinty
   [***]


with a copy to:


Baker Botts L.L.P.
98 San Jacinto Blvd., Suite 1500
Austin, Texas 78701
Fax: (512) 322-8349
Attn: Michael L. Bengtson
         [***]






54%


EQT Corporation


David Gray – Representative




Blue Jenkins – Alternate Representative




US MARCELLUS GAS INFRASTRUCTURE, LLC


601 Travis Street
Suite 1900
Houston, Texas 77002
Fax: 713.751.0375
Attention: Lawrence A. Wall, Jr.
   [***]
   Karina Amelang
   [***]


 


35%


NextEra Energy Capital Holdings, Inc.


TJ Tuscai, Chief Executive Officer – Representative




Lawrence A. Wall, Jr., President – Alternate Representative


WGL MIDSTREAM, INC.


c/o WGL Holdings, Inc.
101 Constitution Avenue, N.W.
Washington, DC 20080
Fax: (202) 624-6655
Attn: Anthony M. Nee
         [***]


7%
WGL Holdings, Inc.
N/A
VEGA MIDSTREAM MVP LLC


c/o Vega Energy Partners, Ltd.
3701 Kirby Dr., Suite 1290
Houston, Texas 77098
Fax: (713) 527-0850
Attn: David A. Modesett
         [***]


with a copy to:


Norton Rose Fulbright
1301 McKinney St., Suite 5100
Houston, TX 77010
Fax: (713) 651-5246
Attn: Ned Crady
         [***]


3%
Vega Energy Partners, Ltd.
N/A
VEGA NPI IV, LLC


c/o Vega Energy Partners, Ltd.
3701 Kirby Dr., Suite 1290
Houston, Texas 77098
Fax: (713) 527-0850
Attn: David A. Modesett
         [***]


with a copy to:


Norton Rose Fulbright
1301 McKinney St., Suite 5100
Houston, TX 77010
Fax: (713) 651-5246
Attn: Ned Crady
         [***]


0%
Vega Energy Partners, Ltd.
N/A
RGC MIDSTREAM, LLC


519 Kimball Ave NE
Roanoke, Virginia 24016
Fax: (540) 777-2636
Attn: Paul Nester
         [***]




1%
RGC Resources, Inc.
N/A




Exhibit A
    